USDC SDNY

 

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK -DOC# a
- DATE FILED: _
United States of America
ORDER
Vv.
19-cr-486 (ER)
Donald Blakstad,

Defendant.

 

 

Ramos, D.J.:

 

For the reasons stated on the record at the pretrial conference held on October 29, 2019,
the Court modifies Defendant’s conditions of bail as follows: Travel restricted to SDNY, EDNY,
the state of California for business, and Nevada to visit his mother.

It is so ORDERED.

Dated: November 18, 2019
New York, New York

zt)

Edgardo Ramos, U.S.D.J.

 
